437 F.3d 854
UNITED STATES of America, Plaintiff-Appellant,v.GONZALEZ, INC. dba Golden State Transportation, Defendant-Appellee.
No. 04-10041.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted December 7, 2004.
Filed June 22, 2005.
Amended February 10, 2006.

Bruce M. Ferg, (argued); Paul K. Charlton and Christina M. Cabanillas (on the briefs), Office of the U.S. Attorney, Tucson, AZ, for the plaintiff-appellant.
William Kirchner (argued) and Walter Nash (on the briefs), Nash & Kirchner, P.C., Tucson, AZ; Jefferson Keenan (on the briefs) and Michael Piccarreta (argued), Piccarreta & Davis, P.C., Tucson, AZ, for the defendants-appellees.
Appeal from the United States District Court for the District of Arizona; Raner C. Collins, District Judge, Presiding. D.C. No. CR-01-01696-RCC.
Before D.W. NELSON, ANDREW J. KLEINFELD, and RONALD M. GOULD, Circuit Judges.

ORDER

1
The Appellant's petition for panel rehearing is granted in part and the opinion filed on June 22, 2005, slip opinion at 7425 and published at 412 F.3d 1102 (9th Cir. 2005), is amended as follows:


2
Page 7448 of the slip opinion, line 12: Replace "In such an office, individuals who own and manage the business operation have a reasonable expectation of privacy over the on-site business conversations between their agents." with "In such an office, individuals who own and manage the business operation have a reasonable expectation of privacy over conversations taking place on the office's telephone lines."


3
Page 7448 of the slip opinion, line 23: Replace "they had a reasonable expectation of privacy over calls made on the premises." with "they had a reasonable expectation of privacy over calls made from, to, and within the premises."


4
With these amendments, the petition for panel rehearing is otherwise denied. No further petitions for rehearing or rehearing en banc may be filed.